United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-1977
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the Southern
                                         * District of Iowa.
Matthew Antione Canady,                  *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: October 19, 2009
                                 Filed: October 27, 2009
                                  ___________

Before COLLOTON, BEAM, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Matthew Canady appeals the 324-month sentence imposed following his guilty
plea to conspiracy to distribute at least fifty grams of cocaine base. On appeal Canady
takes issue with the district court's1 finding at sentencing that Canady was responsible
for more than 4.5 kilograms of cocaine base.

      Several of Canady's co-conspirators testified at Canady's two-day sentencing
hearing. On the first day, the court took testimony with regard to the contested factual

      1
        The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.
issues. Eight days later, the court heard arguments, Canady allocuted and the court
pronounced Canady's sentence. In the interim, the district court entered an order with
specific findings, resolving the contested factual issues. Relevant here, the district
court found in this order that Canady was responsible for "well in excess of 4.5
kilograms of crack cocaine."

       We have carefully examined the record and find the district court did not clearly
err in making this factual finding. See United States v. Palega, 556 F.3d 709, 716 (8th
Cir.) (reviewing drug quantity findings for clear error and reversing only when
definitively and firmly convinced that a mistake has been made), cert. denied, 2009
W.L. 1981847 (U.S. Oct. 5, 2009); United States v. Boyce, 564 F.3d 911, 915-16 (8th
Cir. 2009) (affirming district court's drug quantity finding which was based upon the
testimony of self-interested co-conspirators). Nor were the district court's specific
findings inadequate for our meaningful review. See United States v. Allmon, 500
F.3d 800, 804-05 (8th Cir. 2007). Accordingly, we affirm.
                        ______________________________




                                          -2-